DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 24, 2022 has been entered.  Claims 1-4, 6-12, 14, and 16 remain pending in the application.  Applicant’s amendments have overcome the Specification and Claim Objections previously set forth in the Non-Final Office Action mailed May 24, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirnberger et al., US 20180008120 (hereinafter Dirnberger).
Regarding claim 14, Dirnberger teaches a domestic electrical appliance, comprising: 
an appliance main body having an access opening to a working chamber within the appliance main body (installation space referred to in [0005]); and 
a door attached to the appliance main body for closing the access opening [Abstract; 0022]; 
a door lock (10) comprising: 
a lock assembly (12) attached to one of the appliance main body and the door and having an insertion opening (16, [0022-0023]); and 
a closing element (14) attached to the other of the appliance main body and the door, which closing element, on closing of the door, enters the insertion opening of the lock assembly (Fig 2; [0024]), 
wherein the lock assembly comprises a locking member (unnumbered feature comprising 42, 32) which can be electrically switched [0025] between an unlocking position (Fig 1) and a locking position (Fig 2) and which in the unlocking position allows the closed door to be opened [0024] and in the locking position is in blocking engagement with a blockable component (14) of the door lock at least when the door is closed, wherein the blocking engagement effects blocking of the closed door against opening [0024, 0025], 
wherein the lock assembly further comprises an actuator (unnumbered feature discussed in [0025]) actuatingly coupled to the locking member to move the locking member between the unlocking position (Fig 1) and the locking position (Fig 2; actuator  displaces 42 between locking and unlocking positions therefore is actuating coupled),
wherein the lock assembly further comprises an auxiliary member (56), separate from the blockable component, which is movable in dependence on the closing of the door from a blocking position (Fig 1) into a release position (Fig 2) and which in the release position allows the locking member to be transferred from the unlocking position into the locking position and in the blocking position blocks the locking member against being transferred from the unlocking position into the locking position [0030-0031],
wherein the locking member 0932; 42) is linearly movable in a direction (34) that extends at least approximately perpendicularly to a direction in which the closing element enter the insertion opening on closing of the door (32 moves in the two directions of 34 which are both approximately perpendicular to the direction of 14 entering 16; see movement of 32 between Fig 1 and Fig 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dirnberger et al., US 20180008120 (hereinafter Dirnberger) in view of Park et al., EP 2719811 (hereinafter Park)
Regarding claim 16, Dirnberger teaches a door lock for a domestic electrical appliance, comprising a lock assembly (12) and a closing element (14) cooperating on closing of a door of the domestic appliance to hold the door closed [Abstract; 0022], wherein the lock assembly comprises: 
a locking member (42;32) arranged for movement between an unlocking position (Fig 1) and a locking position (Fig 2), which locking member in the unlocking position allows the closed door of the domestic appliance to be opened [0024] and in the locking position is in blocking engagement with a blockable component (14; specification paragraph 0016 states the closing element forms the blockable component) at least when the door is closed, wherein the blocking engagement effects blocking of the closed door against opening [0024; 0025]; 
an auxiliary member (56), separate from the blockable component, which is movable in dependence on the closing of the door from a blocking position (Fig 1) into a release position (Fig 2) and which in the release position allows the locking member to be transferred from the unlocking position into the locking position and in the blocking position blocks the locking member against being transferred from the unlocking position into the locking position [0030; 0031]; and 
Dirnberger does not teach an electrical switch to signal, through the switching status of the electrical switch, to a control unit of the domestic appliance whether the door is closed or not, wherein the electrical switch is a magnetically actuatable switch configured to change the switching status on closing of the door as the switch enters the magnetic field of a magnet mounted on the closing element.
Park teaches an electrical switch (100;200) to signal, through the switching status of the electrical switch, to a control unit (70) of the domestic appliance whether the door is closed or not [0034], wherein the electrical switch is a magnetically actuatable switch [0033] configured to change the switching status on closing of the door as the switch enters the magnetic field of a magnet mounted on the closing element [0033;0034].
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, using KSR Rationale A, Dirnberger’s apparatus to be controlled by Park’s switches and controller.  One of ordinary skill in the art would find the prior art included each element claimed, and although not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized the results of the combination were predictable, a door lock for a domestic electrical appliance with proven switch and controller operation capabilities.  
Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.
Regarding claim 1, it is not known in the art for a door lock for a domestic electrical appliance comprising a lock assembly and a closing element, wherein the lock assembly comprising a locking member actuating coupled to an actuator which moves the locking member between the unlocking and locking positions, where in the locking position, the locking member is directly in blocking arrangement with the closing element, and an auxiliary member, separate from the closing member, which is movable in dependence on closing of the door from a blocking position into a release position and which in the release position allows the locking member to be transferred from the unlocking position into the locking position and in the blocking position blocks the locking member against being transferred from the unlocking into the locking position. 
Regarding claims 2-4 and 6-12, they are allowable since they pend from claim 1.
Response to Arguments
Applicant's arguments filed August 24. 2022 have been fully considered but they are not persuasive.
Regarding claim 14, the Examiner respectfully disagrees Dirnberger fails to disclose the actuation coupling of the locking member to an actuator, and that the locking member is linearly movable in a direction perpendicular to the direction in which the closing element enters the insertion opening.  
In paragraph 0025, Dirnberger discloses 42, which is part of the locking member, is arranged to be displaceable by means of an actuator in a linear displacement between an unlocking position shown in FIG. 1 and a locking position shown in FIG. 2. 
In paragraph 0024, Dirnberger discloses 32, which is part of the locking member, slides in the direction of the double headed arrow 34 which is depicted in Figs 1 and 2 as perpendicular to the direction the closing element 14 entering the insertion opening 16.  
Applicant’s arguments filed August 24, 2022 with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 2, 3, 4, 5, 6, 9, 10, 11, 12, and 13 have been withdrawn.  The objection of claims 7 and 8 have been withdrawn.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675